DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 7/14/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the amendment has been entered. 
3.	Applicant’s arguments, filed 1/21/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art and 112 rejections have been withdrawn. 
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Chris Davis on February 4, 2022. 
6.	The application has been amended as follows:
Claims 9-15:	(Canceled) 
Reasons for Allowance
7.	Claims 1-2, 7-8, and 17-18 allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Fujii et al. (PG Pub U.S 2005/0224098) and Rigobert et al. (WO2016/020680).
10.	Fujii teaches a method of automatic dishwashing comprising: placing soiled wares inside a cleaning volume; delivering a first cleaning composition comprising a bleach and a second cleaning composition different from the first composition and delivering the first composition and the second composition separately to the a cleaning volume to contact the soiled wares, wherein: the first composition is delivered to the cleaning volume as a mist and the second composition is delivered to the cleaning volume as a jet; and the second composition is delivered to the cleaning volume at a temperature below 100 °C, and controlling the flow rate of the compositions delivered 
	Fujii fails to teach the ratio of mass flowrate between the first and second composition is at least 1:3, and the first cleaning composition is delivered with a mean particle size from 5 to 500 microns and/or the first composition has a DV(10) of 35 microns.   
Rigobert teaches a dishwashing method using a first composition and second composition wherein it is known for the second composition to have up to 2wt% or no bleach and compose an enzyme and that volume is 3L.  
Rigobert fails to teach the ratio of mass flowrate between the first and second composition is at least 1:3, and the first cleaning composition is delivered with a mean particle size from 5 to 500 microns and/or the first composition has a DV(10) of 35 microns.   
11.	Thus, the prior art of record does not fairly teach or suggest a method of automatic dishwashing as in the context of claim 1.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714